Continuation of 3 and 7: Applicant has proposed amending claim 1 to include the limitation that 23.6 mm ≤ L ≤ 35.4 mm. Such a limitation was not previously required by the claims which would therefore necessitate further search and/or consideration.

Continuation of 12: Applicant’s arguments are directed to the proposed amended claims, rather than the currently pending claims, and are therefore not persuasive.

/PHILIP N SCHWARTZ/Examiner, Art Unit 1749                                                                                                                                                                                                        April 7, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
April 10, 2021